Journal Entries (1827-30): Journalqs (1) Rule to plead, answer, or demur; copy of rule ordered published *p. 134; (2) motion to take bill as confessed; motion for leave to plead, answer, or demur *p. 175; (3) answer filed *p. 182; (4) motion for rule to answer interrogatories *p. 184; (5) bill taken as confessed, rule to answer interrogatories, reference, continuance *p. 216; (6) motion to dismiss *p. 252; (7) motion to extend rule to answer interrogatories *p. 278; (8) rule to answer interrogatories extended, rule of reference enlarged, continued *p. 292; (9) motion for security for costs *p. 297; (10) motion to dismiss and to give bail for prosecution *p. 322; (11) dismissed *p. 360.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3-4) affidavits of non-residence; (5) motion for notice by publication; (6) stipulation re interrogatories to witnesses; (7) proof of publication; (8) motion to take bill as confessed; (9) motion for leave to plead, answer, or demur; (10) answer of David McCord; (11) replication; (12) interrogatories propounded by defendant to complainant; (13) motion to dismiss bill; (14) motion to extend rule to answer interrogatories; (15) motion for security for costs; (16) motion to dismiss for want of prose*85cution, etc.; (17) letter—John McDonald to Alexander D. Fraser; (18) deed—Michael Kemeskie (Commenski) to David McCord.
Chancery Case 84 of 1827.